Citation Nr: 0928890	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  09-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disability, 
claimed as secondary to a psychiatric disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied entitlement to 
service connection for a sleep disturbance and migraines.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

As noted by the Veteran in his May 2009 hearing, the Veteran 
has raised the issue of entitlement to service connection for 
a psychiatric disability.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  

In June 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

The Veteran's medical records reveal findings of chronic 
headaches, including, but not limited to, Dr. Mayer's April 
2003 examination report, an August 2008 VA primary care note, 
and an April 2009 VA social work consultation note.

The Veteran has indicated that he began having headaches in 
service while serving on guard duty aboard the S.S. Marcy as 
it sailed to the Antarctic.  While serving in this capacity, 
he was exposed to severe cold wind and ocean spray which 
would strike him in the face.  Therefore, there is competent 
evidence in the record of in-service cold weather exposure 
and headaches.  The Veteran has further stated that severe 
headaches have continued since service.  Given these 
statements and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's headaches may be 
associated with his service. 

In a May 2008 statement, David Mayer, M.D., reported that the 
Veteran had related a history of sleep difficulties dating 
from World War II.  The Veteran also testified that his 
symptoms had been present since service.

As there is evidence of current headaches and sleep 
disturbance, and evidence of continuity of symptomatology, 
VA's duty to obtain an examination as to the nature and 
etiology of the Veteran's headaches is triggered.  Such an 
examination is needed to obtain a competent medical opinion 
as to the relationship of the headaches and sleep disturbance 
to service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA 
examinations to determine the nature and 
etiology of his current headaches and any 
current sleep disturbance or disorder.  
All indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum. The 
examiner(s) should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
headache disorder or condition manifested 
by sleep disturbance began in service or 
is related to a disease or injury in 
service.  

The examiner must provide a rationale for 
each opinion.  The examiner is advised 
that the Veteran is competent to report 
in-service cold weather exposure and his 
symptoms; and such reports must be 
considered in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


